                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                        NO. 7:19-CR-11-FL

 UNITED STATES OF AMERICA                     )
                                              )                 ORDER TO SEAL
                     v.                       )
                                              )
 JONATHAN WILLIAM POOLE                       )
                                              )

       Upon motion of the United States, it is hereby ORDERED Government’s Motion at Docket Entry

# 23 in the above-captioned matter be sealed until such time as requested to be unsealed by the United

States Attorney.




       IT IS SO ORDERED, this the 22nd day of August, 2019.




                                            _________________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge
